COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       In re Joyce Columbus

Appellate case number:     01-21-00272-CV

Trial court case number: 035118

Trial court:               12th District Court of Grimes County

       Relator, Joyce Columbus, filed a petition for writ of mandamus seeking to vacate the
Honorable Donald L. Kraemer’s June 29, 2020 order denying relator’s motion for summary
judgment claiming the real party in interest, Bishop Kindle’s claims were barred by limitations.
On May 27, 2021, Kindle filed a motion to abate because the respondent, the Honorable Donald
L. Kraemer, retired and the Honorable David Moorman has assumed the bench in the 12 District
Court.
        Texas Rule of Appellate Procedure 7.2(b) requires an appellate court to “abate the
[original] proceeding to allow the successor to reconsider the original party’s decision.” TEX. R.
APP. P. 7.2(b).
        Accordingly, Kindle’s motion to abate is GRANTED. This proceeding is ABATED and
REMANDED to the trial court. Within 15 days of the date of this order, relator is directed to
obtain a hearing date, if necessary, from the trial court coordinator and to notify all parties of such
date. The hearing shall be set for a date no later than 30 days after the date of this order. The trial
court coordinator shall advise the Clerk of this Court of the hearing date as soon as it is set.
       Within 40 days of the date of this order, the district clerk shall file a supplemental clerk’s
record and reporter’s record, if any, with the ruling by the successor, Honorable David Moorman.
       Kindle has also filed a motion for extension of time to file his response. The motion is
GRANTED and the deadline for Kindle to file a response to the petition for writ of mandamus is
extended until 20 days after a supplemental clerk’s record requested by this order is filed.
        This case is abated, treated as a closed case, and removed from this Court’s active docket.
This original proceeding will be reinstated on this Court’s active docket when the successor
respondent has reconsidered the original respondent’s decision and either party informs the Clerk
of this Court of the ruling with a certified copy of the order. This Court will also consider a motion
to reinstate by either party.
       It is so ORDERED.
Judge’s signature: ___/s/ Justice Peter Kelly___________________
                    Acting individually  Acting for the Court


Date: __December 14, 2021____